EXHIBIT A

IN THE CIRCUIT COURT OF RAY COUNTY, MISSOURI
AT RICHMOND

PENNY J. SHOCKEY,
Plaintiff,
v.

Case No.: 13RY-CV01199

JURY TRIAL DEMANDED
RAY COUNTY MEMORIAL HOSPITAL

>

and
BESSINE WALTERBACH, LLP,

Serve: Scott Walterbach, Registered Agent
3000 Northeast Brooktree Lane
Suite 100
Kansas City, Missouri 64119,

New Nee Nese Nene? Nee! ee” Nee nee See ne Nee Se ee” ee? Ne ee Se a

Defendants.
PETITION
FACTS COMMON TO ALL COUNTS

COMES NOW Plaintiff Penny J. Shockey and for her petition against Defendant
Ray County Memorial Hospital and against Defendant Bessine Walterbach, LLP states as
follows:

1. These are claims for compensatory and punitive damages and injunctive
relief brought by Plaintiff Penny Shockey (Shockey) for causes of action against Defendant Ray
County Memorial Hospital (“Hospital”) and Defendant Bessine Walterbach (“Bessine
Walterbach”) for Count I, violation of the Missouri Merchandising Practices Act, Count II,
Missouri Revised Statutes Section 407.010 et seq. (““MMPA”), for Wrongful Garnishment,
Count IH, for Breach of Contract, Count IV, Money Had and Received and Count V, Petition to

Set Aside Judgment.

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 1 of 20

WY LEOL - LOZ ‘OF Aine - ualsinig NDNO Aey - pays Apeotucnse|y
2. That Plaintiff Penny J. Shockey is presently a resident of Kingfisher,
Kingfisher County, Oklahoma, but at all times mentioned herein was a resident of Ray County,
Missouri.

3. Defendant Hospital is a not-for-profit hospital located in Richmond, Ray
County, Missouri and established pursuant to Sections 205.160 to 205.340 of the Revised
Statutes of Missouri.

4, Defendant Bessine Walterbach is a law firm which is a limited liability
partnership which can sue and be sued. Defendant Bessine Walterbach is located in Kansas City,
Clay County, Missouri.

5. Pursuant to § 508.010(4) R.S.Mo., venue is proper in Ray County,
Missouri, since Plaintiff in this petition alleges a tort which occurred in Ray County.

6. That Bessine Walterbach is a debt collector, and at all times mentioned
herein Bessine Walterbach was employed by Hospital to collect patients’ accounts which
Hospital alleged were overdue.

7. That in September 2011 Hospital entered into a written contract with
Shockey as its patient to provide medical services to Shockey. Hospital has not provided
Shockey with a copy of the contract, however, a copy of Hospital’s same standard patient
contract as Shockey signed is attached hereto as “Exhibit A”.

8. That by the terms of the paragraph 4 of the contract Shockey agreed to
assign to the Hospital her insurance benefits for application on Shockey’s bill.

9. That according to paragraph 5 of the contract Shockey further agreed “that
in consideration of the services to be rendered to the patient,” Shockey would “pay the charges

of the Hospital in accordance with the regular rates and terms of the Hospital”.

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 2 of 20

WY LE‘OL - 6L0Z ‘OL Aine - volsiaig yng Aey - pall Aijeoiuosoay
10. That Shockey was a subject for charity care as set out by Section 205.330
R.S.Mo. and should have been provided services by Hospital at no charge or at a reduced charge
as provided by Section 205.270 and Section 205.330 R.S.Mo.

il. That Section 205.330 provides as follows:

The board of hospital trustees shall have power to determine whether or not
patients presented at said public hospital for treatment are subjects for charity,
and shall fix such price for compensation for patients, other than those unable
to assist themselves, as the said board deems proper, the receipts therefor to be
paid to the treasurer of said county and credited by him to the hospital fund.

12.‘ That contrary to Section 205.330 Hospital failed to determine whether or
not Shockey was a subject for charity care and failed to advise Shockey of the availability of
charity care or financial assistance.

13. That in fact, the board of trustees of Hospital had no policy to determine
whether Shockey was a subject for charity care and had not fixed the price for compensation for
charity care patients as required by Section 205.330.

14. Instead, Hospital charged Shockey the full cost for her medical services.

15. In addition, Hospital charged Shockey for amounts she did not owe,
including bills for her estranged husband, Samuel Shockey, and bills for her adult daughter,
LaQuisha Griffin.

16. That Plaintiff and Samuel Shockey had separated in February 2011 and
were divorced on August 28, 2014.

17. That LaQuisha Griffin, Plaintiff's daughter, was born on February 22,
1989.

18. That Shockey had never agreed to pay the bills of her estranged husband

or her adult daughter.

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 3 of 20

WY LE‘OL - 6L0Z ‘OL Alnr - UolsiAig yng Aey - pally Aypeoiuonoe|3
19. That Shockey was not a guarantor of the bills of her estranged husband or
her adult daughter. |

20. That despite the fact that Shockey was not responsible for the bills of her
estranged husband and adult daughter, Hospital submitted these bills to Shockey’s employer’s
insurance company and received payment for these charges.

21. That Hospital then turned the balance of the bills for Shockey’s estranged
husband and adult daughter over to its collection company which repeatedly called and wrote
Shockey misrepresenting to Shockey that these were her hospital bills and threatening to sue
Shockey if these bills were not paid by Shockey.

22. That when Shockey was unable to pay these bills Hospital turned the
accounts for Samuel Shockey and LaQuisha Griffin over to Hospital’s debt-collecting law firm,
Defendant Bessine Walterbach.

23. Hospital and Bessine Walterbach then sued Shockey by a petition in this
Court for the balance of the debts of Samuel Shockey and LaQuisha Griffin not already paid by
Shockey’s employer’s insurance.

24. Insupport of their petition styled Ray County Memorial Hospital v. Penny
Shockey, Case No. 12RY-CV00325, Verified Petition for Medical Services Rendered, Hospital
and Bessine Walterbach filed a sworn affidavit titled “Missouri Medical Affidavit”, with this
Court, attached hereto as “Exhibit B”, which was attested by Hospital’s head of Patient Accounts

and Collections, and notarized by Hospital’s Chief Financial Officer. The Affidavit included

 

five accounts identified as Shockey’s, but two of the accounts are not Shockey’s: one of the

accounts is her estranged husband’s and one account is her adult daughter’s.

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 4 of 20

WY LEIOL - 6LOZ ‘OL Ainr - uoIsialg ynoID Aey - pally Ajjeouonoe|y
25. That the accounts of her estranged husband and her adult daughter
constituted Two Thousand Seven Hundred Seventy-Five Dollars and Eighty-Seven Cents
($2,775.87) of the total amount sued for by Defendants of Three Thousand Four Hundred Sixty-
Seven Dollars and Forty-Nine Cents ($3,467.49).

26. That in the Affidavit Hospital and Bessine Walterbach misrepresented that
Shockey was Hospital’s “Client” identified as number “0172” on each of the five accounts,
despite the fact that Shockey was not the client on the Hospital accounts of Samuel Shockey and
LaQuisha Griffin, and Shockey had not guaranteed payment of these accounts of her estranged
husband and adult daughter.

27. That Hospital and Bessine Walterbach misrepresented to the Court that
these accounts were Shockey’s accounts when they knew or should have known that the
accounts were those of Samuel Shockey and LaQuisha Griffin.

28. That in addition to suing Shockey for accounts which were not hers,
Hospital and Bessine Walterbach also sued Shockey for attorney fees in the amount of fifteen
percent (15%) of the total amount of these accounts, despite the fact that Shockey had not agreed
to pay this amount of attorney fees.

29. Hospital and Bessine Walterbach presented no evidence to the court to
justify this amount of attorney fees, and said attorney fees were arbitrary and unreasonable.

30. ‘That Hospital and Bessine Walterbach knew or should have known that
charging attorney fees of fifteen percent (15%) of the total amount of a patient’s bill without any
evidence to support the award was not reasonable since the law firm of Bessine Walterbach had
previously been admonished against this practice by the Court of Appeals in the case, Manfield v

Auditorium Bar and Grill, Inc., 965 S.W. 2d 262 (W.D. 1998).

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 5 of 20

WY LE:OL - 6L0Z ‘OL Aine - uoisiaig ynouig Aey - payi{ Ajjeoiuose|y
31. That on June 25, 2012, the Court awarded judgment against Shockey
based on Defendants’ false affidavit. A copy of this judgment is attached as “Exhibit C”.

32. That Hospital and Bessine Walterbach then repeatedly garnished
Shockey’s salary on this judgment beginning July 23, 2012, until a satisfaction of the judgment
was entered on March 2, 2015.

33. That the wrongful garnishments of Shockey’s salary by Hospital and
Bessine Walterbach resulted in an unlawful seizure of Shockey’s wages in excess of thousands
of dollars.

34. | That Hospital and Bessine Walterbach seized amounts through
garnishments of Shockey’s wages in excess of what was owed to Hospital by Shockey for any
services Shockey received.

35. That the bills and charges of Hospital and Bessine Walterbach were not
fair and were not reasonable in amount and were not agreed to by Shockey.

36. That Shockey paid more than the reasonable value of the goods and
services that she received from Hospital.

COUNT I

VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
CHAPTER 407 R.S.MO

Penny J. Shockey v. Ray County Memorial Hospital and
Bessine Walterbach, LLP

COMES NOW Plaintiff Penny J. Shockey and for Count I of her petition against
Defendant Hospital and Defendant Bessine Walterbach states as follows:
37. Plaintiff hereby incorporates paragraphs 1 through 36 of this petition as

though fully set out herein.

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 6 of 20

Ww Le‘ob - 6102 ‘OL Ainr - uolsiaiq ynaug Aey - papi Ayeaiuonoa|y
38. | Defendant Hospital is a “person” within the meaning of the Missouri
Merchandising Practices Act (hereinafter “MMPA”) Section 407.010(5) R.S.Mo.

39. Defendant Bessine Walterbach also is a “person” within the meaning of
the Missouri Merchandising Practices Act (hereinafter “MMPA”) Section 407.010(5) R.S.Mo.

40. Hospital’s services that it provided Shockey constitute a “sale” as defined
by Section 407.010(6) and Section 407.020 of the Revised Statutes of Missouri.

41. Hospital’s sale of its medical services to Shockey was primarily for
personal, family, or household purposes.

42. Bessine Walterbach’s collection of Hospital’s account was in connection
with Hospital’s sale of its services to Shockey.

43. Hospital and Bessine Walterbach used and employed deception, fraud,
false pretense, false promise, misrepresentation, unfair practice and the concealment, suppression
and omission of material facts in connection with the sale of Hospital’s medical services and the
collection of Hospital’s account in connection with that sale to Shockey as set out above.

44. Specifically, Hospital submitted bills of Shockey’s estranged husband and
adult daughter to Shockey’s employer’s insurance company for payment although Shockey had
not agreed to pay these bills and was not responsible for these accounts.

45. Hospital and Bessine Walterbach then filed suit and obtained a judgment
in this Court against Shockey for the balance of these bills, based on a sworn affidavit
misrepresenting that the bills of Shockey’s estranged husband and adult daughter were the bills
of Plaintiff Shockey.

46. That as a result of the deception and misrepresentations of Hospital and

Bessine Walterbach, Shockey suffered repeated garnishments of her wages by Hospital and

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 7 of 20

WY LEOL - 6L02 ‘OL Aine - uolsiaig ynduD Aey - pail Ajpeatuosoeyy
Bessine Walterbach, humiliation and embarrassment as a result of the repeated collection
procedures and gamishments, a loss of reputation, and emotional distress and damage to her
credit.

47. That Defendants’ wrongful charges, lawsuit and judgment and
garnishments against Shockey have damaged Shockey’s credit history and credit score resulting
in her inability to get approved for new credit and making it more difficult for her to obtain
credit.

48. That Plaintiff is entitled to an award of punitive damages against Hospital
and Bessine Walterbach because of Defendants’ evil motive or reckless indifference to the rights
of others and specifically to the rights of Plaintiff Penny J. Shockey.

49. That § 407.025(1) R.S.Mo. provides that “the Court may, in its discretion,
award punitive damages and may award to the prevailing party attorney fees, based on the
amount of time reasonably expended, and may provide such equitable relief as it deems
necessary or proper”.

50. ‘That Shockey will suffer immediate and irreparable injury, loss and
damage unless Defendants are enjoined from reporting Shockey’s accounts to credit reporting
companies and unless Defendants remove the wrongful charges, judgment and garnishments
from her credit record.

WHEREFORE Plaintiff Penny J. Shockey prays judgment against Defendant
Hospital and Defendant Bessine Walterbach as follows:

a. For the actual damages suffered by Penny J. Shockey as a result of
Hospital and Bessine Walterbach’s violations of the MMPA,

including reimbursement for the unreasonable attorney fees and
charges and fees she did not owe;

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 8 of 20

AY LE‘OL - BLOZ ‘QL Aine - uolsiaig nog Aey - pajly Ajpeoiuonoaly
b. Damages for the humiliation, embarrassment, loss of reputation,
and emotional distress caused to Shockey by Defendants;

C. Punitive damages pursuant to Section 407.025 R.S.Mo. as allowed
by law;

d. Reasonable attorney fees as provided by Section 407.025 R.S.Mo.;

€. Injunctive relief enjoining Defendants from reporting any false
information concerning Shockey’s accounts to any credit reporting
agency,

f. Injunctive relief enjoining Hospital and Bessine Walterbach from

further collections against Shockey on any accounts for which she
is not responsible;

g. Injunctive relief requiring Hospital to reimburse Shockey’s
employer’s insurance company for the amounts paid on accounts
for which Shockey was not responsible;

h. Injunctive relief requiring Hospital and Bessine Walterbach to
remove from Shockey’s credit report and history all negative
reports concerning the wrongful charges, suit, judgment and
garnishments as set out herein;

i. Such other relief as the Court deems proper.

COUNT II
WRONGFUL GARNISHMENT

Plaintiff Penny J. Shockey v..Ray County Memorial Hospital and
Bessine Walterbach, LLP

COMES NOW Plaintiff Penny J. Shockey and for her cause of action for
Wrongful Garnishment against Hospital and Bessine Walterbach states as follows:

51. Shockey hereby incorporates by reference her allegations set out in
paragraphs 1 through 50 above.

52. That Hospital and Bessine Walterbach repeatedly garnished Shockey’s

salary on these wrongful and illegal amounts and charges. -

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 9 of 20

WY LE‘OL - 6LOZ ‘OL Ainr - uorsiaig ynoig Aey - pati Ajjeopuonoey
53. That the garnishments by Hospital and Bessine Walterbach were an abuse
and misuse of the garnishment statute.

54. That Hospital and Bessine Walterbach violated the garnishment statutes
on each of the garnishments these defendants served on Shockey’s employer, as follows:

a. On each of the garnishments Hospital and Bessine Walterbach
failed to serve a copy of the garnishment summons and writ on
Penny J. Shockey, the judgment debtor, as required by Rule
90.03(b)(c);

b. On each of the garnishments Hospital and Bessine Walterbach
failed to file a certificate of service of the garnishment summons
and writ with the court at the time of mailing, as required by Rule
90.03(b)

55. That as a result of Hospital’s and Bessine Walterbach’s violations of the
garnishment statutes, and specifically the failure to notify Shockey of the garnishments, Shockey
was repeatedly hindered from filing the head of household exemption before her wages were
garnished, allowing Defendants to garnish 25% of Shockey’s wages instead of the 10% allowed
against the head of a household to which she was entitled.

56. That the repeated garnishments damaged Shockey’s credit.

57. That the abusive, unlawful and wrongful collection procedures, lawsuits
and garnishments 2 against Shockey by Hospiial and Bessiné Walterbach caused Shockey an
ascertainable loss of economic injuries, including collecting monies from Shockey which she did
not owe, damage to her credit, humiliation and embarrassment from the repeated garnishments of

her wages, a loss of reputation, emotional distress from not being able to pay her bills, and other

damages.

10

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 10 of 20

NY LEOL - BLOZ “OL Ainr - uoIsIAIg Ynauig Aey - pay Ajjeoiucnoayy
58. That Plaintiffis entitled to an award of punitive damages against Hospital
and Bessine Walterbach because of Defendants’ evil motive or reckless indifference to the rights
of others and specifically to the rights of Plaintiff Penny J. Shockey.

WHEREFORE, Plaintiff Penny J. Shockey requests that judgment be entered
against Defendant Hospital and Defendant Bessine Walterbach for the following damages:

a. The actual damages suffered by Shockey from Defendants’
wrongful garnishments and wrongful charges,
b. Compensatory damages including damages for the humiliation,

embarrassment, loss of reputation and emotional distress caused

Shockey,
c. Punitive damages as allowed by law,
d. Reasonable attorney fees, and
e. For such other and further relief as the Court deems proper.
COUNT I
BREACH OF CONTRACT

Penny J. Shockey v. Ray County Memorial Hospital
COMES NOW Plaintiff Penny J. Shockey and for Count III of her Petition
against Defendant Ray County Memorial Hospital states as follows:
59. Plaintiff Shockey hereby incorporates the allegations of paragraphs 1
through 58 by reference as though fully set out herein.
60. That the following actions by Hospital constitute a breach of Hospital’s

contract and agreement with Shockey:

11

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 11 of 20

WY LE:OL - 6102 ‘OL Aine - uolsiaiq yNdIo Aey - polly Ajjeaiuonoa|y
61.

That Shockey agreed to pay only for the treatment to be given by
Hospital to her as a patient and not Hospital’s treatment to her
estranged husband or adult daughter.

That Shockey agreed to assign her insurance benefits only for
application on her bill, and not to pay the bills of other patients for
whom she was not responsible or guarantor.

That Shockey agreed only to pay the charges of Hospital according
to the regular rates and terms of Hospital and not for unreasonable
amounts for attorney fees or for other patients’ bills for whom she
was not responsible or guarantor.

That Hospital’s breach of its contract with Shockey caused Shockey an

ascertainable loss of consequential damages and economic injuries, including the monies

collected from Shockey which she did not owe, damage to her credit, humiliation and

embarrassment, a loss of reputation, emotional distress, legal expenses and other damages.

62.

That Hospital’s breach of its contract with Shockey was willful and

without just cause or excuse and therefore justifies the imposition of punitive damages.

WHEREFORE, Plaintiff Penny J. Shockey requests that judgment be entered

against Hospital for:

The actual damages suffered by Shockey from Hospital’s breach of
contract, including reimbursement for the amounts wrongfully paid
by her, the costs and expenses incurred as a result of the wrongful
charges, collections, judgments and garnishments,

Compensatory damages including damages for the humiliation,
embarrassment, loss of reputation and emotional distress caused

Shockey,

Punitive damages as allowed by law,
Consequential damages including reasonable attorney fees, and

For such other and further relief as the Court deems proper.

12

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 12 of 20

WY LE:OL - 6LOZ ‘OL Aine - uolsiaig yO Aey - pally Ajeowuonoaly
COUNT IV
MONEY HAD AND RECEIVED AND UNJUST ENRICHMENT

Penny J. Shockey v. Ray County Memorial Hospital and
Bessine Walterbach, LLP

COMES NOW Plaintiff Penny J. Shockey and for Count IV of her Petition
against Defendant Ray County Memorial Hospital and Defendant Bessine Walterbach states as
follows:

63. Shockey hereby incorporates the allegations of paragraphs 1 through 62 by
reference as though fully set out herein.

64. That Hospital and Bessine Walterbach repeatedly sued Shockey for
amounts in excess of what she owed Defendant Hospital, including the bills of her estranged
husband and adult daughter and unreasonable attorney fees.

65. That Hospital and Bessine Walterbach repeatedly garnished Shockey for
amounts in excess of any amount Shockey owed Defendant Hospital.

66. That Hospital and Bessine Walterbach knew or should have known that
the monies obtained from Shockey were in excess of what Shockey owed Defendant Hospital.

67. That Hospital and Bessine Walterbach received and retained the monies
which Shockey did not owe and under circumstances that in equity and good conscience call for
Defendant Hospital and Bessine Walterbach to refund the monies to Shockey.

68. That Hospital and Bessine Walterbach have kept and benefitted from the
money which they obtained from Shockey under duress.

69. That the retention by Hospital and Bessine Walterbach of the monies is
unjust, and willful and without just cause or excuse and therefore justifies the imposition of

punitive damages.
13

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 13 of 20

NY LEZOL - 6LOZ ‘9 Aine - uoIsiAiq yNdID ABy - pally Ajjeouonoaly
WHEREFORE, Plaintiff Penny J. Shockey prays for judgment against Defendant
Hospital and Defendant Bessine Walterbach for the monies unjustly obtained from Plaintiff
Penny J. Shockey, and for an award of punitive damages and for interest and costs and attorney’s
fees and for such other relief as may be just.
COUNT V

PETITION TO SET ASIDE JUDGMENT PURSUANT TO RULE 74.06(d)
Penny J. Shockey v. Ray County Memorial Hospital

COMES NOW Plaintiff Penny J. Shockey and for her Petition to Set Aside
Judgment Pursuant to Rule 74.06(d) states as follows:

70. That Plaintiff Penny J. Shockey (hereinafter “Shockey”) is presently a
resident of Kingfisher, Kingfisher County, Oklahoma, but was at all times mentioned herein a
resident of Ray County, Missouri.

71. Defendant Hospital is a not-for-profit hospital located in Richmond, Ray
County, Missouri, and established as a county hospital pursuant to Sections 205.160 to 205.340
of the Revised Statutes of Missouri.

72. Pursuant to Section 508.010(1) Revised Statutes of Missouri, venue is
proper in Ray County, Missouri since Defendant Hospital is located in Richmond, Ray County,
Missouri.

73. That in September 2011, Hospital entered into a written contract with
Shockey to provide medical services to Shockey. The Hospital’s standard contract is attached

hereto as “Exhibit A”’.

14

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 14 of 20

WY LEZOL - 6LOZ ‘OL Ainr - uolsiaig yinow9 Aey - pati Ajpeotuojos|y
74. That according to paragraph Five of the contract Shockey agreed “that in
consideration of the services to be rendered to the patient,” Shockey would “pay the charges of
the Hospital in accordance with the regular rates and terms of the Hospital”.

75. However, contrary to the agreement Hospital charged Shockey for
amounts she did not owe for services she did not receive.

76. That Hospital represented to Shockey that bills for her estranged husband
Samuel Shockey and bills for her adult daughter LaQuisha Griffin were Shockey’s bills.

77. That Shockey had not agreed to pay the bills of her estranged husband or
her adult daughter, and Shockey was not a guarantor of the bills of her estranged husband or her
adult daughter.

78. | However, when Shockey was unable to pay these bills Hospital sued
Shockey in the case styled Ray County Memorial Hospital v. Penny Shockey, Case No. 12RY-
CV00325, Verified Petition for Medical Services Rendered.

79. In support of its petition against Shockey Hospital filed a sworn “Missouri
Medical Affidavit” with this Court, attached hereto as “Exhibit B”, listing five accounts which
Hospital attested were Shockey’s responsibility.

80. That Hospital identified all the accounts in its Affidavit only by number,
not by patient, and misrepresented to the Court that all the accounts were Plaintiff's accounts.

81. That the Affidavit filed by Hospital was false, and misrepresented that
Shockey was responsible for all of these accounts when Hospital knew that only two of these
accounts were Shockey’s, and that of the total balance of Three Thousand Four Hundred Sixty-
Seven Dollars and F orty-Nine Cents ($3,467.49), the amount of Two Thousand Seven Hundred

Seventy-Five Dollars and Eighty-Seven Cents ($2,775.87) was not Shockey’s responsibility.

15

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 15 of 20

WY LE!OL - 6L0z ‘QL Aine - uoIsiaig ynoug AeY - pally Aljeotuonoa|y
82. | That Hospital misrepresented to Shockey and to the Court that all these
accounts were Shockey’s accounts when Hospital knew or should have known that the accounts
were those of Samuel Shockey and LaQuisha Griffin.

83. That Hospital’s misrepresentations were material.

84. That the Court issued judgment against Shockey and in favor of Hospital
based on Hospital’s misrepresentations. The judgment also included awards for interest and
attorney fees based on the accounts Shockey did not owe. The judgment is attached as “Exhibit
Cc”.

85. That Hospital intended for Plaintiff and the Court to rely on Hospital’s
misrepresentations.

86. That Plaintiff and the Court had a right to rely on Hospital’s sworn
affidavit and did rely on the affidavit, and such reliance was reasonable.

87. That Shockey did not know that Hospital’s affidavit was false.

88. That the Court awarded judgment against Shockey based on Defendant’s
false affidavit.

89. That Hospital then repeatedly garnished Shockey’s wages on the above
judgment which included the bills of her estranged husband and her adult daughter.

90. That the wrongful garnishments of Shockey’s wages by Hospital resulted

in an unlawful seizure of Shockey’s wages in excess of thousands of dollars.

16

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 16 of 20

WY LE‘OL - 6LOZ ‘OL Ainr - uoistaiq ynoug Aey - pails Ajjeoiuonoa|y
WHEREFORE, Plaintiff prays that the Court set aside the judgment as fraudulent
pursuant to Rule 74.06(d) which it entered against Plaintiff and in favor of Hospital in case no.
13RY-CV01199, and that the Court set this matter for trial, and for such other relief as may be

just.

  

Missouri Bar No. 25942
a 117 West Main Street

é Richmond, Missouri 64085
Telephone: (816) 776-6443
Facsimile: (816) 776-7684
Email: hockemeierlaw@yahoo.com
ATTORNEY FOR PLAINTIFF

    

17

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 17 of 20

WY LE:OL - 602 ‘OL Aine - uolsiaiq ynoitg Aey - pay Ajjeojuonsa|y
RAY COUNTY MEMORIAL HOSPITAL
AUTHORIZATION OF TREATMENT, GUARANTEE OF PAYMENT, ASSIGNMENT OF INSURANCE BENEFITS

1. Release of Information: The undersigned In consideration for the treatment to be given by Aay County. Momorial Hospital to patient hereby agrees
and expressly walves tisfher privilege (and tha privilege of the patient being traated if other than the undersigned) to the confidentially
of madica) records relating to this admission and any and all such medical treatment recelved relative to such admigsion Including, without
limitation, any psychlatric treatment, for the tima perlod of this admisston and agrees, understands and consents {hat all records generated
by his/her treatment and/or admission to the hospital (or treatment of ona for whom the undersigned has legal responsibility or authority
to execute this consent form) can be roviewed by any person of organization authorized by law or by a third party payor who may provide
Insurance payments to the hospital for the charges incurred for the servicesrendered to the pation! and also expressly aulhorizes the
hospital ta roloasa such records ta such payor or to any person or organization authorized by law to review these records for any lawlul
purpose,

2. Consent to Hospital Care: The undersigned has been informed of tho trealmentconsidered necessary for the patlent whose namie appears
on the reverse hereof and that the treatmont and procedures will be performadby Emergancy Room contracted physicians, members of the
house staff and employees of the hospital, Authorization Is hereby granted for such treatment and procadures,

3. Personal Valuables: it Is understood and agreed that the hospital maintalns asafa for tha safekeeping of money and valuables and tho
hospital shatl not be Hable for the loss or damage to any money, Jowolry,glasses, dentures, furs, fur coate, and fur garments or other
articles of unisual value and small compass, unloss placed therein, and shallnot be lable for loss or damage to any other personal

4, property, unless deposited with the hospital for safekeeping,

4, Aasignment of Insurance Benelite: In the event the undersigned ig entitled {ohospital benefiig of any type whatsoever arising out of
any policy of Insurance Insurlag patient or any other party lable to patient, sald benofils are hereby assigned to Hospital for application
on patient's bill, and it fs agreed that the hospital inay receipt for any such payment and such payment shall discharge the sald insurance
company of any. and all obligatlans under the policy to tha extent of such payment, the undersigned and/or patlont belng responsible far
charges not covered by this assignment. -

5. Financlal Agreement and Payment Guarantee: Both “undersigned patlent and the quarantor(s) agree that in consideration of the services
to be reridered to the patient, they hareby individually dbligato themselves topay tha charges of the’ hospital In accordance wilh the
regular ratas and terms of tha Hospital. Should the account be teferted to anattorney for collaction, the undersigned shall pay reasonable
alforney's faes and collection expenses. All dallaquent accounts bear Interest at the legal rate.

G6, For Medicare/Medicaid Beneficlaries Only: | certify that the Information giveiby me in applying for payment under Titles XVIN & XIX
under the Saclal Securlly Act is correct. { requost that payment of authorized benefits ba made on my behalf for any services furnished
me by, or in, Ray County Memorial Hospital, including physicians services, | authorlze any holder of medical or othar informalon about ma to
relsaga to the health cara financing administration and agents any Information necossary to detannine these benelits or refnted servicas, | have
complied with answers to tha Medical Secondary Questionnatre.

Tha undersigned certifles that he haa read the foregeing, and Js the patient, or fs duly authorized by the patient as patlent’s general
agent (a execute the abovo and accept Ite terma. All guarantors certify that they have read the foregoing and accept Ils terms,

 

Date Witness Palient

 

Date Witness Responsible Pacty Relationship to Patient

Use of Emergency Room contracted physician sarvices

 

Hava the patent initial if thay approve:

| acknowledge t have received the Notice of Privacy Policy.

 

| am williag to have my name listed on the hospital directory.

 

 

 

—— My tellgious preferency, if any, may be shared with tha cforgy.

 

EXHIBIT
A

 

 

 

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 18 of 20

NY LEIOL - BLOZ ‘OL Ainr ~ uolsiAig nosS Ay - pag Ajjeouanoa}y

 

 
—
we

MISSOURI MEDICAL AFFIDAVIT

grate or Missouri

COUNTY OF Ray

J
Sandia Oo V bee __ being sworn deposes that he/she is authorized to
make this Affidavit as designee for RAY COUNTY MEMORIAL HOSPITAL who provided

the service. Pursuant to R.S. Mo. 490.525 the amount RAY COUNTY MEMORIAL HOSPITA
charged for the service/s were resonable at the time and place provided. The.
following statement is taken from the original records of RAY COUNTY MEMORIAL HO
and that upon information and belief the balance of the account/s

Account # Client # Current Bal. DOS Reference #
01639458 0172 $366.06 01/15/08 429790
01826323 0172 $1103.69 12/18/08 453700
02314058 0172 $325.56 09/07/11 529971
02321049 0172 $1339.60 09/14/11 529640
02321050 0172 $332.58 09/26/11 531426

Total Balance $3467.49

Shown due is true and correct, that the said balance with statutory interest
thereon if justly due and owing to RAY COUNTY MEMORIAL HOSPITAL . All payments

made prior to this Affidavit have been rightfully credited to the account.
Attorney/s at law, is hereby authorized

to file suit on behalf of RAY COUNTY MEMORIAL HOSPITAL for collection of the
account. Further Affiant sayeth naught.

 

Responsible Party: PENNY J SHOCKEY

 

 

 

 

WY LE‘OL - 6L0z ‘QL Aine - UoIsIAIG WnouID Aey - pally Ajjeoiuonyoa!y

 

And/Or:
ffiant
st
Subscribed and sworn to before me on this [= Gay of Mya 0ecH ,20/2.
1,74
Notary Public
; DONALD D. HARR
faa 1S Notary Publ Notary Sa
i i i sSOU
My Commission Expires connssona Cot
ss! as: ‘
MY commission wmber: 11523631 EXHIBIT

 

 

 

B

 

 

 

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 19 of 20
y J

IN THE CIRCUIT COURT OF RAY COUNTY, MISSOURI
AT RICHMOND

RAY COUNTY MEMORIAL HOSPITAL,
Plaintiff(s),

Vv.

PENNY SHOCKEY,

2
| Case No. 12RY-CV003f5
i

Defendant(s).

CIVIL JUDGMENT

NOW on this 25th day of Junc, 2012, the above-captioned case comes before the Court.
Plaintiff{s) appears by Attorney for Larry Enkelmann, LLC.

BJ Defendant(s) PENNY SHOCKEY appears in person:
(_] Defendant(s) by Attorney:

(_] Although duly summoned and called, defendant(s) PENNY SHOCKEY does not appear and
is in default;

_] Defendant(s) consents to judgment.

Case is taken up and heard. IT IS THEREFORE ORDERED, ADJUDGED AND DECREED
that Piaintiff(s) has JUDGMENT against Defendant(s) as follows:

$3,467.49 in principal,

$566.05 in interest plus post judgment interest at the statutory rate of 9% per annum,
$320.12 in attorney fces

Court costs assessed to Defendant(s). Service of process fees assessed to Defendant(s).
[J (check if applicable) Stay of Execution is ordered as follows: $ shall be paid by

defendant(s) to Plaintiff(s} by the day of , 2012 and on that date each month
thereafter until paid in full. In default let execution issue.

  

bow

 

C

Case 4:19-cv-00648-RK Document 1-1 Filed 08/19/19 Page 2O-of 20,

 

EXHIBIT

 

 

WY LE:0b - 6LOZ ‘OL Ainr - uolsiAiq ynoiID ABY - payy Ajjeouosoaly
